Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jessica Growden, Individually and On                    Appeal from the 124th District Court of
 Behalf of All Others Similarly Situated,                Gregg County, Texas (Tr. Ct. No. 2016-647-
 Appellant                                               B). Opinion delivered by Chief Justice
                                                         Morriss, Justice Moseley and Justice
 No. 06-17-00093-CV          v.                          Burgess participating.

 Good Shepherd Health System, The Good
 Shepherd Hospital, Inc., and Good
 Shepherd Medical Center, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s dismissal of Growden’s class-action claims,
including her claim for attorney fees related to those claims, reverse the trial court’s dismissal of
Growden’s individual claim for attorney fees, and remand this matter to the trial court for further
proceedings.
       We further order that the appellees, Good Shepherd Health System, The Good Shepherd
Hospital, Inc., and Good Shepherd Medical Center, pay all costs of this appeal.


                                                        RENDERED MAY 9, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk